Title: To James Madison from John Armstrong, 26 April 1806
From: Armstrong, John
To: Madison, James


                    
                        
                            Duplicate.
                            Sir,
                            Paris 26 April 1806.
                        
                        Having been informed that letters and news-papers had been received here from the United States, asserting or insinuating a connivance on the part of the administration in the enterprize fitted out under the direction of General Miranda and supposed to be destined against His Catholic Majestys province of Caracus, and aware of the very disagreeable impression which such a report might make as well upon H. M. the Emperor, as upon the Govt. of Spain, I hastened to contradict it in a letter to the Prince of Messerano of the 24th. instant.
                        The licentiousness of federalism and the Press together does some serious mischief here—but as this is an evil which can only be cured by time, we must submit to it. By the way—some of my political friends have fallen on a new mode of attack. Besides anonymous letters to the Govt. in which I Am represented as an enemy to France, they have contrived to have the same idea published in the English papers, which are regularly received here and read by the Emperor. In One of these it was recently asserted, that so great were the liberties I took with the French authorities in my correspondence with you, as to provoke on their part a complaint, and on that of the President a reprimand. This article, as was intended, found its way into one of the journals of Paris and gave occasion to a letter from me to Mr Talleyrand to which the paper annexed is an answer. What the next falsehood will be, I know not—this has entirely failed of producing the effect expected from it.
                        Some of our Commercial Agents are in the habits of addressing themselves by letter, not meerly to the local Authorities of their Districts, (which is perfectly regular) but to the Ministers and Bureaus here. It has been intimated to me that this is disagreeable; that it is only done by Agents of the United States, and that it ought to be discontinued by some act of my authority—but as I know of no power I have to do more in this case than advise, and as my advice may not be followed, it would be well that a direction from you, should be given on the subject.
                        I have this moment received a visit from the Spanish Ambassador, the object of which was, to thank me for the ready correction I had given to a report, which if uncontradicted, might have tended to widen the breach between the two Governments; and to assure me, that he had immediately forwarded to his Court my explanation of the transaction. This will probably reach Madrid As soon as any dispatch from Yrujo.
                        I hinted in my last letter of the 28th. of March the recall of Gen. Turreau, this is now determined; and Genl. Veil (now Minister in Swisserland) takes

his place. I have been asked whether this measure would not be acceptable to the President, as it was understood here, that the Generals conduct was not wise and his life in some respects scandalous. You will judge how far motives grounded on these facts, (taking them for granted) are likely to have governed the decision.
                        I have heard through a channel highly respectable that the Emperor has determined to make Bernadotte king of Portugal. Where will this System of king making end?
                    
                    
                        
                            28th. April 1806. Paris.
                        
                        While I waited for an opportunity of sending this letter to Bourdeaux, Mr. Skipwith arrived and delivered the dispatches with which he was charged. You will be pleased to convey to the President my acknowlegments for the new proof of his confidence which I find in them And my assurances that nothing I can do towards the promotion and accomplishment of his objects and those of the Legislature, shall be omitted.
                        Though a moment shall not be lost in opening the business with this Government, yet as I do not see a probability or even possibility of its being suddenly brought to a conclusion, I have not thought it adviseable to keep Capt. Dent from what I understand to be his destination, in the event of a protracted negociation.
                        I submit a statement (by the Treasury) of the unfinished business under the Convention of 1803. From this you will perceive, that the delay of payment has arisen from two causes—negligence on the part of the claimants or their Agents and the operation of the French doctrine of Oppositions.
                        What this doctrine is and what are my veiws of it, will be seen by the copy annexed of a correspondence between Mr. Marbois & myself on that subject. I have the honor to be, Sir, With the highest respect and consideration Your Most Obed Servant
                        
                            John Armstrong.
                        
                        
                            P.S. 2d. May
                            Turreau’s dispatches (received on the 28th. Ulto:) were not presented to the Emperor ’till to:day. My note on the Subject of the Leander was sent on the 30th. The first Article in the Monitor of yesterday prepared by tds direction looks favorably.
                        
                    
                